DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 05, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a driving unit configured to drive the AI robot”  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4,  the claim recites the limitation “…within a predetermined distance among the complex area.” As there are multiple complex areas in the claim, it is unclear as to exactly which complex area the complex area is referring to.  Additionally, as currently written, it is unclear as to how exactly the claimed predetermined distance is being used “among the complex area.”  The Examiner recommends removing the language “among the complex area” and re-writing the claim to be more in line with [0229] of the specification.

Regarding claim 9, the claim recites the limitation "the machine learning algorithm or the deep learning algorithm" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se. Under the current Office policy of broadest reasonable interpretation, the claim encompasses transitory signals which are forms of energy and not a statutory category of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Artes et al. (US 2020/0150655 A1, hereinafter Artes).

Regarding claim 1,  Artes teaches:
An artificial intelligence (AI) robot for determining a cleaning route using sensor data, comprising:
a sensor unit including at least one of an image sensor, a depth sensor or a shock sensor (see at least [0035], disclosing a sensor unit including cameras, i.e. an image sensor, floor clearance sensors, i.e. a depth sensor, and inertia sensors, i.e. shock sensors);
a cleaning unit including at least one of a suction unit or a mopping unit (see at least [0034], disclosing a cleaning unit including a vacuuming apparatus, i.e. a suction unit);
a driving unit configured to drive the AI robot (see at least [0031], disclosing a driving unit); and
a processor (see at least [0029], disclosing a control unit including a processor 155) configured to:
acquire the sensor data from the sensor unit (see at least [0036], disclosing the sensor unit provides information),
determine a complex area using the acquired sensor data (see at least [0085], disclosing recognizing a risk area and defining an exclusion region S, i.e. a complex area; see also [0087]),
create a virtual wall for blocking an entry into the determined complex area (see at least [0044], disclosing the exclusion region is delineated by a virtual boundary B, i.e. a virtual wall, set to prevent the robot from accessing an entrance; see also [0092], Fig. 5D, disclosing a boundary that avoid entry into an exclusion region; see also [0085], disclosing recognizing a risk area and defining an exclusion region S, i.e. a complex area; see also [0087]. The Examiner notes the language “for blocking an entry into the determined complex area” is intended use and therefore given no patentable weight), 
determine the cleaning route in consideration of the created virtual wall (see at least [0036], disclosing a navigation module; [0041], disclosing planning a path for the robot that leads around an obstacle or virtual exclusion region),
and control the cleaning unit and the driving unit based on the determined cleaning route (see at least [0036] ; see also [0077], disclosing the robot can determine a path and follow it).

Regarding claim 2,  Artes teaches:
The AI robot of claim 1, wherein the processor is configured to: determine the complex area in an around map by using the acquired sensor data and the around map with regard to a predetermined radius around the AI robot (see at least [0039], disclosing marking the exclusion regions on a map; see also [0087-0088], disclosing the exclusion regions are determined based on sensors and regarding a radius of the robot plus a safety clearance, i.e. a predetermined radius), and create the virtual wall in the around map (see at least [0039], disclosing marking the exclusion regions on a map; see also [0044], disclosing the exclusion region is delineated by a virtual boundary B, i.e. a virtual wall).

Regarding claim 3,  Artes teaches:
The AI robot of claim 2, wherein the processor is configured to determine the cleaning route by avoiding the virtual wall (See at least [0039], [0044], disclosing treating the exclusion regions, i.e. regions delineated by a virtual boundary or wall, as obstacles. The robot employs an obstacle avoidance strategy, i.e. path avoids the obstacles or virtual boundary).

Regarding claim 5,  Artes teaches:
The AI robot of claim 3, wherein the processor is configured to create the virtual wall by including the complex area (See at least [0039], [0044]-[0046], disclosing creating a virtual exclusion region S that includes an area by which the robot should not move into).

Regarding claim 6,  Artes teaches:
The AI robot of claim 3, wherein the processor is configured to create the virtual wall only in a passage entering into the complex area (See at least [0044], disclosing a virtual boundary can be set to prevent the robot from accessing an entrance; see also [0092], Fig. 5D, disclosing a boundary that avoid entry into an exclusion region).

Regarding claim 10,  Artes teaches:
The AI robot of claim 1, further comprising a memory for storing a Simultaneous Localization And Mapping (SLAM) map with regard to an operating space of the AI robot (see at least [0036], disclosing a memory 156 and SLAM, i.e. the map is a slam map), wherein the processor is configured to:
 map the created virtual wall on the SLAM map (see at least [0039], disclosing marking the exclusion regions on a map, i.e. the SLAM map; see also [0044], disclosing the exclusion region is delineated by a virtual boundary B, i.e. a virtual wall), and
determine the cleaning route using the SLAM map which includes the virtual wall (see at least [0036], disclosing a navigation module; [0041], disclosing planning a path for the robot that leads around an obstacle or virtual exclusion region based on the map, i.e. the SLAM map).

Regarding claim 11,  Artes teaches:
The AI robot of claim 10, wherein the processor is configured to determine a new cleaning route by excluding the virtual wall, if the cleaning along the cleaning route determined in consideration of the virtual wall is completed (see at least [0048], disclosing a temporary virtual boundary that is active until the robot has completed the task).

Regarding claim 12,  Artes teaches:
A method for determining a cleaning route using sensor data, the method comprising:
acquiring the sensor data using at least one of an image sensor, a depth sensor or a shock sensor (see at least [0035], disclosing a sensor unit including cameras, i.e. an image sensor, floor clearance sensors, i.e. a depth sensor, and inertia sensors, i.e. shock sensors),
 determining a complex area using the acquired sensor data (see at least [0085], disclosing recognizing a risk area and defining an exclusion region S, i.e. a complex area; see also [0087]),
creating a virtual wall for blocking an entry into the determined complex area (see at least [0044], disclosing the exclusion region is delineated by a virtual boundary B, i.e. a virtual wall, set to prevent the robot from accessing an entrance; see also [0092], Fig. 5D, disclosing a boundary that avoid entry into an exclusion region; see also [0085], disclosing recognizing a risk area and defining an exclusion region S, i.e. a complex area; see also [0087]. The Examiner notes the language “for blocking an entry into the determined complex area” is intended use and therefore given no patentable weight), 
determining the cleaning route in consideration of the created virtual wall (see at least [0036], disclosing a navigation module; [0041], disclosing planning a path for the robot that leads around an obstacle or virtual exclusion region), and 
controlling a cleaning unit and a driving unit based on the determined cleaning route (see at least [0036] ; see also [0077], disclosing the robot can determine a path and follow it; see at least [0034], disclosing a cleaning unit; see at least [0031], disclosing a driving unit).

Regarding claim 13,  Artes teaches:
A recording medium recording thereon a program for performing the method for determining a cleaning route using sensor data, the method for determining the cleaning route using the sensor data, comprising:
acquiring the sensor data using at least one of an image sensor, a depth sensor or a shock sensor (see at least [0035], disclosing a sensor unit including cameras, i.e. an image sensor, floor clearance sensors, i.e. a depth sensor, and inertia sensors, i.e. shock sensors),
 determining a complex area using the acquired sensor data (see at least [0085], disclosing recognizing a risk area and defining an exclusion region S, i.e. a complex area; see also [0087]),
creating a virtual wall for blocking an entry into the determined complex area (see at least [0044], disclosing the exclusion region is delineated by a virtual boundary B, i.e. a virtual wall, set to prevent the robot from accessing an entrance; see also [0092], Fig. 5D, disclosing a boundary that avoid entry into an exclusion region; see also [0085], disclosing recognizing a risk area and defining an exclusion region S, i.e. a complex area; see also [0087]. The Examiner notes the language “for blocking an entry into the determined complex area” is intended use and therefore given no patentable weight), 
determining the cleaning route in consideration of the created virtual wall (see at least [0036], disclosing a navigation module; [0041], disclosing planning a path for the robot that leads around an obstacle or virtual exclusion region), and 
controlling a cleaning unit and a driving unit based on the determined cleaning route (see at least [0036] ; see also [0077], disclosing the robot can determine a path and follow it; see at least [0034], disclosing a cleaning unit; see at least [0031], disclosing a driving unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Tang (US 2018/0004212 A1).

Regarding claim 4, Artes teaches:
The AI robot of claim 3, wherein the processor is configured to.…
Artes does not explicitly teach:
create the virtual wall between adjacent complex areas within a predetermined distance among the complex area.
However, in the same field of endeavor, mobile cleaning robots, Tang teaches creating a virtual wall in between adjacent areas (See at least Fig. 3, disclosing creating a virtual wall 442 between the adjacent areas 4 and 3, and within the area 4).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Artes to incorporate creating a .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Lee et al. (US 2020/0218274 A1, hereinafter Lee. The examiner notes the priority of Lee to be KR 10-2019-0001302, with a priority date of January 4, 2019. The US Publication will be cited.)

Regarding claim 7, Artes teaches:
The AI robot of claim 1,…
Artes does not explicitly teach:
 wherein the processor is configured to determine the complex area from the acquired sensor data by using a complex area determination model learned using a machine learning algorithm or a deep learning algorithm.
However, in the same field of endeavor, mobile cleaning robots, Lee teaches storing and using an AI model for generating map data, including machine learning and deep learning (See at least [0049], [0140], [0191]).
Therefore, from the teachings of Lee it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Artes to incorporate using an AI machine learning model, as taught by Lee, and therefore apply a machine learning or deep learning model to the generation and determination of an exclusion region.  One would have been motivated to make this modification in order to better generate 

Regarding claim 8, modified Artes teaches:
The AI robot of claim 7,…
Artes does not explicitly teach:
wherein the processor is configured to create the virtual wall from the determined complex area by using a first virtual wall creation model learned using the machine learning algorithm or the deep learning algorithm.
However, in the same field of endeavor, mobile cleaning robots, Lee teaches storing and using an AI model for generating map data, including machine learning and deep learning (See at least [0049], [0140], [0191]).
Therefore, from the teachings of Lee it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Artes to incorporate using an AI machine learning model, as taught by Lee, and therefore apply a machine learning or deep learning model to the generation of a virtual wall or boundary.  One would have been motivated to make this modification in order to better generate accurate map data of divided regions, as taught by Lee in at least [0007], thus increasing efficiency.

Regarding claim 9, Artes teaches:
The AI robot of claim 1, 
Artes does not explicitly teach:
wherein the processor is configured to create the virtual wall from the acquired sensor data by using a second virtual wall creation model learned using the machine learning algorithm or the deep learning algorithm.
However, in the same field of endeavor, mobile cleaning robots, Lee teaches storing and using an AI model for generating map data, including machine learning and deep learning (See at least [0049], [0140], [0191]).
Therefore, from the teachings of Lee it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Artes to incorporate using an AI machine learning model, as taught by Lee, and therefore apply a machine learning or deep learning model to the generation of a virtual wall or boundary.  One would have been motivated to make this modification in order to better generate accurate map data of divided regions, as taught by Lee in at least [0007], thus increasing efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Artes et al. (US 2019/0025838 A1), disclosing division of a navigation map for robots using probability models.
Han (US 2020/0348666 A1), disclosing creation of virtual walls for a cleaning map.
Afrouzi et al. (US 11,199,853 B1).
Kim et al. (US 2021/0068605 A1), disclosing virtual walls for a cleaning map. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664